DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to the application filed 7/25/19. 

The Examiner recommends filing a written authorization for Internet communication in response to the present action.  Doing so permits the USPTO to communicate with Applicant using Internet email to schedule interviews or discuss other aspects of the application.  Without a written authorization in place, the USPTO cannot respond to Internet correspondence received from Applicant.  The preferred method of providing authorization is by filing form PTO/SB/439, available at: https://www.uspto.gov/patent/forms/forms.  See MPEP § 502.03 for other methods of providing written authorization.

2.	Claims 1-20 are pending.
3.	Claims 1-20 are rejected.

Drawings
4.	The drawings filed on 7/25/19 are acceptable.

Information Disclosure Statement
5.	The information disclosure statements (IDS) submitted on 5/14/20, 2/4/21 and 11/1/21 were filed.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-2, 6-8, 10-12 and 15-17 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Smith et al., (Smith), US PGPub. No.: 20120016817.
   
 	As per claim 1, Smith teaches a computing system implemented method comprising: receiving, with the one or more computing systems, (social networking system)) (para. 36; Fig. 3) user transaction data associated with a user of a data management system, (information available about the user accessible by the social networking system, i.e. wall posts, instant messages, e-mail messages, hence, viewed as transaction data) (para. 8); 
processing the user transaction data using a machine learning-based anomaly detection model to determine whether there are anomalies in the user transaction data, (the user communication and social network data is input to the machine learning 
model.  The model outputs the probability (hence, anomaly based on probability of change; or some other indication of confidence that the user will undergo a particular life change (anomaly) event within a particular time) (para. 10); 
in response to detecting an anomaly in the user transaction data, analyzing at least part of the user transaction data to identify a specific life event associated with the detected anomaly, (via undergo a particular (specific) life change (difference/anomaly) event within a particular time, thus can also represent the anomaly as it occurs within a particular time) (para. 10); and 
modifying one or more interactions between the user and the data management system (the social networking system updates the user profile to include the predicted life change event; via updated/modified user profile, the social networking system can target content (thus, interaction modified via targeted content) to the user based on the user profile update) (para. 11) based, at least in part, on the identified specific life event associated with the detected anomaly, (para. 10, 11).  
  
 	As per claim 2, the computing system implemented method of Claim 1, Smith teaches wherein the user transaction data is updated as new user transactions are received, (para. 28, 29).  
  
 	As per claim 6, the computing system implemented method of Claim 1, Smith teaches wherein analyzing at least part of the user transaction data to identify a specific life event associated with the detected anomaly is performed using a machine learning-based life event identification model, (para. 20, 52). 

  	As per claim 7, the computing system implemented method of Claim 6, Smith teaches wherein the machine learning-based life event identification model is a classifier model (In one embodiment, the life change prediction engine 180 classifies the user as going through a life change event if the probability score of the user is higher than a threshold score provided by the social networking system) (para. 52) trained using training data that includes input objects representing anomalous transaction data associated with the detected anomalies, (the machine learning model of the life change prediction engine 180 is trained using the data logs 106 retrieved for each user, whether each user went through a life change event and the type of life change event) (para. 51, 52) and supervisory signals representing the identified specific life events associated with the respective detected anomalies, (via training set which represents supervisory signals as claimed; training from key words and data points as well (thus, representing supervisory signals too)) (para. 10, 4, 52).  

 	As per claim 8, the computing system implemented method of Claim 1, Smith teaches wherein modifying one or more interactions between the user and the data management system includes customizing a user interface screen provided to the user by the data management system based, at least in part, on the identified specific life event associated with the detected anomaly in the user transaction data, (advertisers can leverage the information contained within the social network to target their ads to a first user who will undergo a life change event; In one embodiment, the item serving module 195 servers an item to the user responsive to the profile update enabled by the profile update engine 190. For example, the item serving module 195 can serve the user with advertisements (thus customizing a user interface screen provided to the user) regarding wedding announcements) (para. 9, 44, 55). 
 
 	As per claim 10, the computing system implemented method of Claim 1, Smith teaches wherein modifying one or more interactions between the user and the data management system includes customizing one or more offers provided to the user through the data management systems based, at least in part, on the identified specific life event associated with the detected anomaly in the user transaction data, (advertisers can leverage the information contained within the social network to target their ads to a first user who will undergo a life change event; In one embodiment, the item serving module 195 servers an item to the user responsive to the profile update enabled by the profile update engine 190. For example, the item serving module 195 can serve the user with advertisements (offers; thus, customizing a user interface screen provided to the user) regarding wedding announcements) (para. 9, 11, 44, 55).  

 	As per claim 11, Smith teaches a computing system implemented method, (via computing system (social networking system)) (para. 36; Fig. 3) comprising: 
receiving, with the one or more computing systems, user transaction data associated with two or more users of a data management system, (information available about the user accessible by the social networking system, i.e. wall posts, instant messages, e-mail messages, hence, viewed as transaction data; uses historical social network data associated with other users (2 or more users) who have undergone a life change event to predict the probability of the user undergoing the life change 
even) (para. 8, 18, 20); 
processing the user transaction data using a machine learning-based anomaly detection model to determine whether there are anomalies in the user transaction data, (the user communication and social network data is input to the machine learning model the model outputs the probability (hence, anomaly/difference based on probability of change; or some other indication of confidence that the user will undergo a particular life change/difference event within a particular time) (para. 10); 
for each detected anomaly in the user transaction data, analyzing at least part of the user transaction data to identify a specific life event associated with the detected (via undergo a particular (specific) life change event within a particular time) (para. 8, 10, 42, 52); and 
generating machine learning model training data that includes anomalous transaction data associated with each detected anomaly correlated with identified specific life event data representing the identified specific life event associated with the detected anomaly, (The communication data, social network action data, associated meta data, whether the user went through a life change event and the type of (hence, specific) life change event information is used to generate a training set used to train a machine learning module. Subsequently, the user communication and social network data is input to the machine learning model. The model outputs the probability (or some other indication of confidence) that the user will undergo a particular life change event within a particular time) (para. 10, 42, 52); 
using the machine learning model training data to train a machine learning- based life event identification model to predict specific life events, (the social networking system updates the user profile to include the predicted life change event; target based on prediction as well) (para. 11, 52) associated with detected anomalies in the transaction data, (para. 20, 52; Fig. 1).  

 	As per claim 12, the computing system implemented method of Claim 11 Smith teaches further comprising:
receiving, with the one or more computing systems, (social networking system)) (para. 36; Fig. 3) user transaction data associated with a user of the data management system, (information available about the user accessible by the social networking system, i.e. wall posts, instant messages, e-mail messages, hence, viewed as transaction data) (para. 8); 
processing the user transaction data using a machine learning-based anomaly detection model to determine whether there are anomalies in the user transaction data, (the user communication and social network data is input to the machine learning 
model.  The model outputs the probability (hence, anomaly based on probability of change; or some other indication of confidence that the user will undergo a particular life change (anomaly) event within a particular time) (para. 10, 42);   
in response to detecting an anomaly in the user transaction data, using the trained machine learning-based life event identification model to predict a specific life event associated with the detected anomaly in the user transaction data, (via predicting the probability that a user will undergo a particular (specific) life change event within a particular time, thus can also represent the anomaly as it occurs within a particular time) (para. 10, 42, 52); and 
modifying one or more interactions between the user and the data management system, (the social networking system updates the user profile to include the predicted life change event; via updated/modified user profile, the social networking system can target content (thus, interaction modified) to the user based on the user profile update) (para. 11)  based, at least in part, on the specific life event predicted to be associated with the detected anomaly in the user transaction data, (Subsequently, the user communication and social network data (transaction data) is input to the machine learning model; also, via data logs (comprised transaction data) (para. 10, 11, 20).  

 	As per claim 15, the computing system implemented method of Claim 11, Smith teaches wherein the machine learning-based life event identification model is a supervised machine learning classification model, (via machine learning model generating a prediction algorithm; wherein supervised learning is viewed as when algorithms are used for learning via training them to classify data or predict outcomes) (para. 20, 52, 58).
.  
	As per claim 16, Smith teaches  
further processing the user transaction data to identify one or more validating transactions in the user transaction data related to the identified specific life event, (user data accessible by the social networking system such as profile data or communications data (transaction data) is stored in a data log 160. A life change prediction engine 180 retrieves the social network data (further processing) associated with the user and applies a machine learning algorithm to determine the probability of the user undergoing a life change event at a future time, thus validating transactions; prediction engine is trained using the data logs 106 (also viewed as comprising validating transactions) retrieved for each user) (para. 20, 52); 
identifying one or more validating transactions associated with the identified specific life event in the user transaction data, ((transactions); i.e. the communication data, social network action data, associated meta data, whether the user went through a life change event and the type of life change event information is used to generate a training set (used to train a machine learning module. Thus, associated with life event) The life change prediction engine 180 identifies one or more key words within the retrieved data (validating transactions) indicative of a change in marital status and generates a training data set comprising of the identified key words, whether the user went through a life change event and the type of life change event; wherein the training set data can also represent validating transaction) (para. 10, 42, 58).
The remaining limitations are rejected based on the analysis of claim 1, due to the similarity of the limitations. 

 	As per claim 17, the computing system implemented method of Claim 16 it is rejected based on the analysis of claim 2, due to the similarity of the limitations.
  
Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the 

11.	Claims 4-5, 14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al., (Smith), US PGPub. No.: 20120016817 as applied to claims above, in view of Jia et al., (Jia), US PGPub. No.: 20190295087.

 	As per claim 4, the computing system implemented method of Claim 1, Smith teaches wherein processing the user transaction data using a machine learning-based anomaly detection model includes: generating data using user transaction data representing user transactions, (the process 400 can retrieve data from a week or a month prior to the life change event. In another embodiment, time frame and duration of the retrieved data can vary based on the life change event indicated by the user. The process 400 can retrieve (generate) communications and action data from a month prior to a marital status change, whereas the process 400 can retrieve communications and action data from two days prior to a change in age) (para. 10, 57) in a base window of user transactions, (para. 10, 57); generating comparison data using user transaction data representing user transactions in a comparison window of user transactions, (In one embodiment, the process 400 removes or discounts life change events that occur on particular dates (hence, compared user transactions). For example, the social networking system can provide that change in relationship status on April first is not a reliable indicator (hence, compared) of the life change event. In such an embodiment, the process 400 removes the user data associated with such users) (para. 57); and detecting an anomaly in the user transaction data by identifying a threshold level of difference, (the life change prediction engine 180 classifies the user as going through a life change event if the probability score of the user is higher than a threshold score provided by the social networking system) (para. 52).
	Smith does not specifically teach generating base/v1 vector data; generating comparison/v2 vector data; and threshold difference between the base/v1 vector data and the comparison/v2 vector data.
	However, Jia teaches generating base/v1 vector data, (vector generation component 116 may compute a feature that reflects the number of days since the first time the user connected from the current IP address, or reflects the total number of transactions the user has conducted over the last 3 months using the current IP address, and the like) (para 34, 35) generating comparison/v2 vector data, and threshold difference between the base/v1 vector data and the comparison/v2 vector data, (suppose that during the pending transaction that the user has connected to e-commerce platform 106 from an IP address located in Europe. Further suppose that for all other actions and/or transactions undertaken by the user on e-commerce platform 106, the user connected from an IP address located in the United States. Such a large difference (threshold difference) between IP address locations in the past versus the current transaction would tend to be a strong indicator of fraud, and that difference is reflected in the behavior vector from the past (base vector) versus the behavior vector computed during the transaction) (para. 61).
(Jia; para. 61).

 	As per claim 5, the computing system implemented method of Claim 4, Smith teaches wherein the base window of user transactions and comparison window of user transactions are a single sliding window of user transactions that adjusts as new transactions are received, (hence sliding window can be from two days, a week or month prior to the life change event) (para. 51, 57). 

 	As per claim 14, the computing system implemented method of Claim 12 it is rejected based on the analysis of claim 4, due to the similarity of the limitations.  

 	As per claim 19, the computing system implemented method of Claim 16 it is rejected based on the analysis of claim 4, due to the similarity of the limitations.
 
 	As per claim 20, the computing system implemented method of Claim 19 it is rejected based on the analysis of claim 5 due to the similarity of the limitations.


9 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al., (Smith), US PGPub. No.: 20120016817 as applied to claims above, in view of Hollins et al., (Hollins), US PGPub. No.: 20080201269.

 	As per claim 9, the computing system implemented method of Claim 1, Smith teaches wherein modifying one or more interactions between the user and the data management system includes customizing based, at least in part, on the identified specific life event associated with the detected anomaly in the user transaction data, (para. 9, 44, 55).
Smith does not specifically teach modifying includes customizing a series of questions provided to the user by the data management system.
However, Hollins teaches modifying includes customizing a series of questions provided to the user by the data management system, (customize the question set presented to the user based on the stage in life) (para. 67).
	Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Smith and Hollins in order to provide the user the option of ignoring the list of preferred lifestyle choices, future financial objectives and potential life-changing events presented by the planner, (Hollins; para. 160).

13.	Claim 3, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al., (Smith), US PGPub. No.: 20120016817 as applied to claims above, in view of Roberts et al., (Roberts), US PGPub. No.: 20190102681.

3. 	As per claim 3, the computing system implemented method of Claim 1, Smith teaches wherein the machine learning-based anomaly detection model is an anomaly detection model, (via detection of change/anomaly in user data via machine learning) (para. 8, 10).  
Smith does not specifically teach model is an unsupervised machine learning-based model.
	However, Roberts teaches model is an unsupervised machine learning-based model, (The machine-learning model can be trained via unsupervised learning and can include (for example) doc2vec (para. 162). 
Therefore, it would have been obvious to one of the ordinary skill in the art to combine the teachings of Smith and Roberts in order to provide additional features which may be defined based on co-occurrence of words and/or phrases and based on structure analysis (e.g., detecting word groupings, sentences and/or paragraphs) (Roberts, para. 162).

13. 	As per claim 13, the computing system implemented method of Claim 12, Smith teaches wherein the anomaly detection model is an machine learning-based anomaly detection model, (via detection of change/anomaly in user data via machine learning) (para. 8, 10). 
	Smith does not specifically teach model is an unsupervised machine learning-based model.
(The machine-learning model can be trained via unsupervised learning and can include (for example) doc2vec, (para. 162).  
Therefore, it would have been obvious to one of the ordinary skill in the art to combine the teachings of Smith and Roberts in order to provide additional features which may be defined based on co-occurrence of words and/or phrases and based on structure analysis (e.g., detecting word groupings, sentences and/or paragraphs) (Roberts, para. 162). 

18. 	As per claim 18, the computing system implemented method of Claim 16 Smith teaches wherein the anomaly detection model is an machine learning-based anomaly detection model, (via detection of change/anomaly in user data via machine learning) (para. 8, 10).
Smith does not specifically teach model is an unsupervised machine learning-based model.
However, Roberts teaches model is an unsupervised machine learning-based model, (The machine-learning model can be trained via unsupervised learning and can include (for example) doc2vec, (para. 162). 
Therefore, it would have been obvious to one of the ordinary skill in the art to combine the teachings of Smith and Roberts in order to provide additional features which may be defined based on co-occurrence of words and/or phrases and based on structure analysis (e.g., detecting word groupings, sentences and/or paragraphs) (Roberts, para. 162).

Conclusion
33.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure, i.e. NPL “A Multiple Classifier System for Classifying Life Events on Social Media; author, ”Paulo R. Cavalin”.  See form 892.

34.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Edwards whose telephone number is (571) 270-7176.  The examiner can normally be reached Monday to Thursday, 7:00-5:30pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Umar Cheema can be reached on 571-270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Art Unit 2448                                                                                                                                                                                                        3/25/22